Title: I. Description of Method, [18 April 1802]
From: Jefferson, Thomas
To: 


              [18 Apr. 1802]
              Method of using Mr. Patterson’s cypher.
              1st. Operation.—In writing the original paper which is to be cyphered, use no capitals, write the letters disjoined, equidistant, and those of each line vertically under those of the one next above. this will be greatly facilitated, by using common black-lines, chequered by black-lines drawn vertically, so that you may place a letter between every two vertical black-lines. the letters on your paper will thus be formed into vertical rows as distinct as the horizontal lines.
              2d. Operation.—To cypher. divide the vertical rows of the page into vertical columns of 9 letters or rows in breadth each, as far as the letters or rows of the line will hold out. the last will probably be a fractional part of a column. number the vertical rows of each column from 1 to 9. in regular order. then on the paper to be sent to your correspondent, begin as many horizontal lines as there are vertical rows in your original, by writing in the beginning of each of every 9 horizontal lines as many insignificant letters from one to nine as you please; not in regular order from one to nine, but interverting the order of the numbers arbitrarily. suppose e.g. you write 8. insignificant letters in the first line, 3. in the 2cd. 1. in the 3rd. 6 in the 4th. &c. you will thus have the horizontal lines of your 2cd. paper formed into horizontal bands of 9 lines each, of which this, for instance, will be the key, or key of insignificant letters as it may be called.
              8.3.1.6.9.4.7.2.5. |	2.9.1.8.4.6.3.7.5. | 3.6.9.2.8.5.7.4.1	 then copy the vertical lines of the 1st. paper, or original, horizontally, line for line, on the 2cd.; the columns in regular succession, but the vertical lines of each arbitrarily; as suppose you copy first the 1st. vertical line of the 1st. column, the 5th. next, then the 2cd. then the 8th. &c. according to this, which may be called the key of lines
              1.5.2.8.7.9.6.3.4. | 8.3.6.1.4.7.2.5.9. | 7.3.5.8.4.1.9.2.6. | 3.2.1.
              then fill up the ends of the lines with insignificant letters, so as to make them appear of even lengths, and the whole is done. your correspondent is to be furnished with the keys thus.
              
                
                  key of letters.
                  8.3.1.6.9.4.7.2.5. |	
                  2.9.1.8.4.6.3.7.5. |
                  3.6.9.2.8.5.7.4.1. |	
                  2.1.3.
                
                
                  key of lines. 
                  1.5.2.8.7.9.6.3.4. |	
                  8.3.6.1.4.7.2.5.9. |	
                  7.3.5.8.4.1.9.2.6. |	
                  3.2.1.
                
              
              
              3d. Operation.—To decypher. your correspondent takes the cyphered paper you have sent him, and first, by the key of letters, he dashes his pen through all the insignificant letters, at the beginning of every line. then he prefixes to the lines the numbers taken from the key of lines in the order in which they are arranged in the key. then he copies the 1st. line of the 1st. horizontal band, writing, on a seperate paper, the letters vertically one under another (but no exactness is necessary as in the original operation.) he proceeds next to copy line No. 2. vertically also, placing it’s letters by the side of those of his first vertical line: then No. 3. and so on to No. 9. of the first horizontal band. then he copies line No. 1. of the 2cd. horizontal band, No. 2. No. 3. &c. in the regular order of the lines and bands. when he comes to the insignificant letters at the ends of the lines, they will betray themselves at once by their incoherence, and he proceeds no further. this third paper will then, in it’s letters and lines, be the true counterpart of the 1st. or original.—
            